Citation Nr: 1546547	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  15-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling, for the period prior to December 24, 2014, and in excess of 30 percent disabling thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to May 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a January 2015 rating decision, the RO increased the rating for bilateral hearing loss disability to 30 percent, effective December 24, 2014.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.

The Veteran testified at an August 2015, Board video conference hearing before the undersigned.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an evaluation in excess of 10 percent disabling, for the period prior to December 24, 2014, and in excess of 30 percent disabling beginning December 24, 2014, for bilateral hearing loss. 

Review of the claims file shows VA medical records from the VA Medical Centers (VAMC) in Philadelphia, Pennsylvania; Coatesville, Pennsylvania; and Wilmington Delaware.  In the Veteran's claim for bilateral hearing loss, dated September 2012, the Veteran noted that he was receiving treatment at the VA Outpatient Clinic in Springfield, Pennsylvania.  In a statement dated July 2013, the Veteran reported receiving an updated audiology test in September 2012 at the VAMC in Coatesville, Pennsylvania.  In addition, a VA medical examination, dated July 2013, noted that the Veteran reported receiving new hearing aids in September 2012 at the VAMC in Coatesville, Pennsylvania.  It appears that the VA Outpatient Clinic in Springfield, Pennsylvania is operated by the Coatesville VAMC.  

Upon review of the claims file, all VA treatment records from the VA Outpatient Clinic in Springfield, Pennsylvania, and the treatment records regarding the Veteran's hearing aids and audiology test from the VAMC in Coatesville, Pennsylvania, have not been associated with the claims file.  As such, the claim must be remanded for additional VA treatment records to be obtained and associated with the claims file, to specifically include the September 2012 audiology tests.  Since the claims file is being returned it should be updated to include VA treatment records from the VAMCs in Coatesville and Philadelphia, Pennsylvania, and Wilmington, Delaware, and the VA Outpatient Clinic in Springfield, Pennsylvania, regarding the Veteran.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was afforded a VA audiological examination in July 2013 and December 2014.  The examination in December 2014 showed a significant deterioration in the Veteran's hearing since his last exam in July 2013.  At the hearing in August 2015, the Veteran indicated that it was slightly more difficult to hear than it had been when he last had a VA examination in December 2014. Because the Veteran's hearing loss appears to be rapidly deteriorating, the Veteran should be afforded a new VA examination to determine the extent of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file complete VAMC records regarding the Veteran from Coatesville, Pennsylvania, since July 2008, including the September 2012 audiology test and hearing aid exam; VAMC records from Philadelphia, Pennsylvania, since January 2010; VAMC records from Wilmington Delaware, since November 1999; and records from the VA Outpatient Clinic in Springfield, Pennsylvania.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  The examiner should also fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




